office_of_chief_counsel internal_revenue_service memorandum number release date cc apjp pa b2 lemack postn-127588-06 uilc date date to robert h curran internal_revenue_service examination senior tax analyst from janice feldman assistant to the branch chief cc pa apjp b02 subject divisibility of sec_6708 penalty this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether penalties assessed pursuant to the current version of sec_6708 are divisible for the purposes of establishing refund_suit jurisdiction conclusion the current sec_6708 penalty is a divisible penalty for the purpose of establishing refund_suit jurisdiction background the service is developing procedures to use in the assessment and collection of penalties imposed by the current version of sec_6708 and a concern arose regarding whether or not a taxpayer must full pay the current sec_6708 penalty in order to establish refund_suit jurisdiction as a general_rule a taxpayer can only institute a refund_suit in a federal district_court or the united_states claims_court if the taxpayer full pays the tax_liability prior to the commencement of the suit 362_us_145 courts have recognized a limited exception to this so-called full_payment_rule when the taxes are deemed divisible in that case the taxpayer need only pay a divisible portion of the tax to satisfy the payment prerequisite to jurisdiction thus you have requested guidance from this office concerning whether the current version of the sec_6708 penalty is divisible for the purpose of establishing refund_suit jurisdiction this memorandum responds to your request law and analysis to meet the jurisdictional requirements of a refund_suit a taxpayer must generally make full payment of assessed taxes due before the matter may be adjudicated see flora u s pincite in general the partial payment of assessed taxes or a proposed deficiency is insufficient to support refund_suit jurisdiction id the majority opinion in flora however noted that one possible exception to the full_payment_rule might exist where certain tax assessments may be divisible into a tax on each transaction or event so that the full-payment rule would probably require no more than payment of a small amount flora u s pincite fn the court was referring at that time to excise_taxes the court’s analysis however hinged divisibility on a tax being levied on each transaction or event over time a limited exception to the full_payment_rule of flora has developed with respect to divisible_tax assessments a divisible_tax is one that may be divided into separate portions or transactions and only a portion of the tax must be paid before a claim is filed see 280_f2d_89 8th cir 988_f2d_975 9th cir in steele v united_states which involved penalties assessed under sec_6672 the eighth circuit noting flora adopted the partial payment rule holding that a taxpayer assessed a penalty under sec_6672 need only pay the divisible amount of the penalty assessment attributable to a single employee's withholding before instituting a refund action the taxpayer therefore only had to pay the withholding_tax of one employee for one taxable_period in order to establish refund_suit jurisdiction 566_f2d_50 5th cir see also 891_f2d_480 3rd cir found that sec_6700 and sec_6701 penalties are divisible 173_fsupp2d_959 d ariz aff’d 248_f3d_1172 9th cir found sec_6695 tax preparer list penalties are divisible in sum divisible assessments are those taxes or penalties that are composed of several independent assessments created by separate transactions thus in order to determine if sec_6708 is a divisible penalty one must determine if the penalty can be divided into separate transactions the current version of sec_6708 reads as follows a imposition of penalty - postn-127588-06 in general -if any person who is required to maintain a list under sec_6112 fails to make such a list available upon written request to the secretary in accordance with sec_6112 within business days after the date of such request such person shall pay a penalty of dollar_figure for each day of such failure after such 20th day reasonable_cause exception -no penalty shall be imposed by paragraph with respect to the failure on any day if such failure is due to reasonable_cause b penalty in addition to other penalties -the penalty imposed by this section shall be in addition to any other penalty provided by law emphasis added sec_6708 states that no penalty will be imposed with respect to the failure on any day reasonable_cause exists this language indicates that a penalized material_advisor may raise a reasonable_cause defense as to individual days the burden to show reasonable_cause however rests with the material_advisor so it will be incumbent upon the material_advisor to adequately outline not only the existence of reasonable_cause but also the specific day or days to which a reasonable_cause defense applies thus this statutory language creates the possibility that reasonable_cause can exist on separate and noncontiguous days within a penalized period and as such that each day the penalty is imposed is a separate event or transaction thus the specific language of sec_6708 which states that reasonably cause is considered each day strongly supports the conclusion that the current version of the sec_6708 penalty can be divided into separate transactions and is hence divisible in addition the language contained in sec_6708 is unique other similar penalties imposed for failure_to_file or failure to provide do not allow for reasonable_cause to be considered on a daily or other unit of time basis-either reasonable_cause existed on the due_date for failure_to_file or produce or it did not and the penalty is so assessed in its entirety or it is not assessed at all for example sec_6651 failure_to_file tax_return or pay tax provides at sec_6651 in relevant part in case of failure_to_file any return on the date prescribed therefor unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there is a penalty this language reflects that the subject failure is clearly tied to the date prescribed therefor and that the reasonable_cause for such a failure must exist as of that date ie the due_date of the return this language does not authorize reasonable_cause to be considered on a monthly basis see jordan v commissioner t c memo and estate of hartell v commissioner t c memo citing 41_br_882 e d wa and photographic assistance corporation v united_states u s dist lexis n d ga further sec_6698 failure_to_file_partnership_return provides in relevant part i f any partnership required to file a return under sec_6031 for any taxable_year fails to file such return at the time prescribed therefore such partnership shall be liable for a penalty unless it is shown that such failure is due to reasonable_cause once again the statutory language reflects that the failure is tied to the time prescribed for the filing and that reasonable_cause is to be reviewed as of the due_date of the return this language does not authorize reasonable_cause to be determined on a monthly basis therefore the unique language of sec_6708 which provides that reasonable_cause can be examined each day separates it from other similar penalties which would be characterized as non-divisible because the penalty is imposed with respect to one discreet event for sec_6708 purposes reasonable_cause is not tied to the due_date for the requested list but this is not the only unique attribute of sec_6708 as shown by both of the failure_to_file examples cited above each possesses a maximum penalty that can be assessed against the taxpayer thus the taxpayer has a calculable ceiling to which he or she can be subjected this is true of practically every other penalty contained in the internal_revenue_code this is not the case with sec_6708 however in congress specifically eliminated the penalty ceiling associated with sec_6708 penalties when it amended the sec_6708 according to senate report the penalty cap was removed as the present penalties are not meaningful and promoters are refus ing to provide requested information to the internal_revenue_service because congress enacted a penalty that has the potential for extremely high unlimited and continuously accruing penalties it is reasonable to interpret the statute in a manner that provides a reasonable means of obtaining potential relief by an affected material_advisor if the penalty was not considered divisible difficulty in implementing the full pay rule would result because it would be hard for the material_advisor to ascertain and pay the full amount due in sum based on the foregoing the current sec_6708 penalty should be treated as a divisible penalty thus a taxpayer assessed with a penalty under sec_6708 need only pay the divisible amount of the penalty attributable to a single day or dollar_figure before instituting a tax_refund suit under sec_7422 it should however be noted that there is some limited support for the position that the current sec_6708 penalty is not divisible in christian laymen in partnership ltd v united_states wl the original language of the sec_6708 penalty was a penalty of dollar_figure for each person with respect to whom there is such a failure the maximum penalty for any calendar_year shall not exceed dollar_figure postn-127588-06 w d okla the court considered divisibility of the sec_6698 failure_to_file_penalty this penalty was a failure_to_file_penalty with the penalty being assessed upon a partnership’s failure_to_file its information_return this penalty is a monthly penalty limited to five months with the monthly amount of the penalty calculated by multiplying dollar_figure by the number of partners in the partnership the partnership paid one month’s penalty and filed suit the court held it did not have jurisdiction because the sec_6698 penalty was not divisible in so holding the court stated that divisible taxes and penalties are those that are viewed as taxes and penalties on separate transactions or events while the sec_6698 penalty was assessed for the failure_to_file a return noting t here is only one failure_to_file the penalty is increased for the continuing failure_to_file but is not increased as a result of separate acts or transactions however it must be noted that the legislative_history of sec_6698 made a clear and unambiguous reference to the requirement that sec_6698 penalties must be paid in full the legislative_history for sec_6708 does not provide any guidance with respect the issue of whether full payment is required thus the holding in christian layman should be discounted additionally the current sec_6708 penalty is very similar to a failure_to_file_penalty the statute expressly provides that the penalty is assessed upon the taxpayer’s failure to make such list available upon written request as has been successfully argued by the united_states in the sec_6698 context there can only be one failure to make available as the christian laymen court notes if this is the case the penalty accumulates solely due to the continued failure but is not increased as a result of separate acts or transactions thus one could argue that since there is only one failure involved the failure to make the list available the penalty is not divisible because this interpretation conflicts with the express language of sec_6708 which requires that reasonable_cause be examined each day this argument is not compelling this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------- at ---- if you have any further questions
